—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered June 26, 1991, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*416On appeal, the defendant contends that he was deprived of his constitutional right to a speedy trial. However, since the defendant abandoned this issue in the Supreme Court, his present contention is unpreserved for appellate review (see, People v Rodriguez, 50 NY2d 553; People v Morales, 199 AD2d 284). In any event, after a consideration of the factors set forth in People v Taranovich (37 NY2d 442), we find the defendant was not deprived of his right to a speedy trial. In this regard, we note that the bulk of the approximately three-year delay from the defendant’s arrest to his motion to dismiss the indictment, was due to the defendant’s inadequately explained failure to return to court. Moreover, the defendant was charged with serious and violent crimes, there was no extended period of incarceration, and there is no indication that the defense was impaired by reason of the delay (see, People v Moss, 188 AD2d 620). Ritter, J. P., Pizzuto, Santucci and Altman, JJ., concur.